Jose Salas, who has appealed from a divorce decree rendered in favor of Adelina H. Salas, seeks a writ of prohibition from this Court to prevent the District Court from hearing contempt proceedings instituted upon the complaint that Jose Salas has failed to comply with a support order issued under Article 4639a, Vernon's Ann.Civ.Stats., which is included in the decree granting the divorce.
An allowance for support of minor children after divorce is in many respects similar to an award of alimony pendente lite.
Upon authority of Ex parte Birkhead, 127 Tex. 556, 95 S.W.2d 953, Ex parte Hodges, 130 Tex. 280, 109 S.W.2d 964, and Ex parte Lohmuller,103 Tex. 474, 129 S.W. 834, 29 A.L.R., N.S., 303, the application for writ of prohibition is refused. *Page 413